[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                         MEMORANDUM OF DECISION
The plaintiff has moved for modification of the orders entered on September 18, 2002. The parties have stipulated to a new child support order of $241 based on the guidelines and that the payer shall pay 47% of unreimbursed medical expenses. The parties do not agree regarding alimony. They have filed a "Partial Agreement" regarding the child support.
When the Current Order was entered he was unemployed and receiving unemployment benefits of $405 weekly gross and $287.50 net of taxes. The plaintiff was then and still is the owner and operator of Melissa's Deli from which she derives no income. However, she is receiving $475 unemployment benefits which will expire on March 14, 2003. She has applied for an extension.
The new child support order is based on the plaintiff's loss of unemployment benefits, and the assumption that her income will then be zero.
If that be the case then the defendant shall begin to pay periodic alimony of $200 weekly until the death of either party, the plaintiff's remarriage or her cohabitation. A contingent wage withholding is entered. The arrears stated in the court's September 18, 2002 Memorandum of Decision (118) is unaffected by this modification. The first payment of alimony shall be due on the Friday following the exhaustion of her unemployment benefits.
  SO ORDERED. HARRIGAN, J.
CT Page 3044